Citation Nr: 1114291	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for status post fracture residuals right 4th toe and residual of surgical resection of the Morton's neuroma of the right foot, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 10 percent evaluation for the Veteran's service-connected status post fracture right 4th toe and residual of surgical resection of the Morton's neuroma of the right foot.  

This case was previously before the Board in September 2009, at which time, the Board increased the Veteran's service-connected status post fracture residuals of right 4th toe and residual of surgical resection of the Morton's neuroma of the right foot to 20 percent disabling.  The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated May 2010, the Court granted a Joint Motion for Partial Remand, vacated the September 2009 Board decision, to the extent that it denied entitlement to a disability evaluation in excess of 20 percent, and remanded the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2010 Joint Motion for Partial Remand, and upon preliminary review of the record with respect to the Veteran's claim for an increased rating for his service-connected right foot disability, further development is required prior to final appellate review.  

The Veteran contends that his service-connected right foot disability is worse than the current evaluation contemplates.  Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claim was conducted in May 2006.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected right foot disability.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected right foot disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records.  

2.  Arrange for the Veteran to undergo an examination to determine the nature and severity of his service-connected right foot disability.  All indicated tests should be completed.  The examiner's report should set forth range of motion studies for the right foot and toes, and the examiner should identify any objective evidence of pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also indicate whether the service-connected right foot disability is moderate, moderately severe, or severe in degree.  The Veteran's claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


